\o°¢\l¢\Ul-I>~UN'-‘

NNNNNNNo-\\-¢e-l\-lv-o»-I\-\v-\)-¢o_
C\U|-PWN\-*C\QOQ`JQ\U\-PU)N'-*O

 

nies uman JUDG'E ZT. R\dnole ilwa

 

 

 

HECE|VED
DEC 17 2018
mrsnn%'i§¥l|\(lgisé?${§:£:lg?dmrmem
mr ncruw

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES or AMERICA, Ne. CR\‘?>'_ ‘5?»'@>©

Plaimifr, 1=1ND1NGS AND oRDER ACCEPTING
DEFENDANT FoR DBFERRED
v. PRosEcUrioN,APPRova
BHEAMM§§§’,;~ANEND’ANDANTTOTAKE
:r. ,
0 ‘*5*“ :f da;"/ TREATMENT As PRESCRIBED
6 en t.

 

 

 

THIS MATTER, coming on for hearing this \ 741 day ef_@§i , 2018
upon the defendant's Petition for Deferred Prosecution; the defendant appearing in
person and by 3'\~€¢¢¢\2\'. \<1\§5 . ;the United steeee of Ameaea
being represented by Bcs~bd\a 'I S`\€~»es~s _Aesis¢emuniced
States Attorney; the Court, having examined and incorporated into the record
Petitioner’s Petition and Statement in support of deferred prosecution, the evaluation
and treatment report prepared by S¢c_i_@&?o<ckh-M* dow *~/ ()f‘¢gf‘am and the
files and records herein, being fully advised in the premises, does now make and enter
the following:

/ / /
/ / /
/ / /

ORDER ACCEPTING DEFERRED
PROSECU'I`ION
- 1

 

 

 

\o°°\lO\Ui-§L)JN»-¢

NNNNNNN\-a\-¢:c-o-o\-\v-a)-av-»»-\»-¢
o\M-l>~bJN'-\O\ooo\lS\UI-h»UN»-'O

 

 

I. FINDINGS OF FACT

A. on er about me Q<lrv\ day, mayes 1a re ,Peatiener was
charged with die offense/offenses charged in the Information. This offense occurred as
a direct result of alcoholism/chemical dependency problems;

B. Petitioner suffers from an alcohol/drug problem and is in need of
treatment;

C. The probability of similar misconduct in the future is great if the problem
is not treated; '

D. Petitioner is amenable to treatment;

E. An effective rehabilitative treatment plan is available to Petitioner
through _Sea~_em_sae_a_\igmls~w_~_, an approved mem facility
as designated by the laws of the State of Washington, and Petitioner agrees to be liable
for all costs of this treatment program;

F. That Petitioner agrees to comply with the terms and conditions of the
program offered by the treatment facility as set forth in the diagnostic evaluation from
Scclc\T¢z:M-t» GNP°M§ 539 attached to Statement of Petitioner filed herewith,
and thatPetitioner agrees to be liable for all costs of this treatment program;

G. That Petitioner has knowingly and voluntarily stipulated to the
admissibility and sufficiency of the facts as contained in the written police report
attached to Statement of Petitioner filed herewith

H. That Petitioner has acknowledged the admissibility of the stipulated facts
in any criminal hearing or trial on the underlying offense or offenses held subsequent to
revocation of this Order Granting Deferred Prosecution and that these reports will be
used to support a finding of guilt;

ORDER ACCEPTING DEFERRED
PROSECU'I'ION
- 2

 

\$O°\lQ\Ul-P!)JN\-l

NNNNNNNl-lo_\\d\-\o_\-al-~»-n \_s
mm.e.wN--c\ooe\io\m.l>t»t~):o

 

 

I. That Petitioner has acknowledged and waived the right to testify, the right
to a speedy trial, the right to call witness to testify, the right to present evidence in his
or her defense, and the right to a jury trial;

From the foregoing FINDINGS OF FACT, the Comt draws the following:
II. CONCLUSIONS OF LAW

A. That the above-entitled Court has jurisdiction over the subject matter and
Petitioner Dué‘F¢ |\ T. Haekey in this case;

B. That Petitioner’s Petition for Deferred Prosecution meets the requirements
of RCW 10.05 et seq.;

C. That the diagnostic evaluation and commitment to treatment meets the
requirements of RCW 10.05.150;

D. That Petitioner is eligible for deferred prosecution

III. ORDER

Having made and entered the foregoing FINDINGS OF FACT and
CONCLUSIONS OF LAW, it is hereby

ORDERED that the defendant is accepted for deferred prosecution The
prosecution of the above-entitled matter is hereby deferred for five (5) years pursuant to
RCW 10.05 et seq., upon the following terms and conditions:

A. Petitioner shall be on probation for the deferral period and follow the
rules and regulations of probation;

B. Petitioner shall enroll in and successftu complete the two-year treatment
program recommended by 5°¢36\%"“’*°?0°°+”"“1 a`°§°°'* according to the
terms and conditions of that plan as outlined in the diagnostic evaluation, a true copy of
which is attached to the Petition and incorporated herein by reference Petitioner shall
not change treatment agencies without prior Probatio'n approval;

ORDER ACCEPTING DEFERRED
PROSECUTION
~ 3

 

\QOO\IG\Ul-AL»JN\-*

NNNNNN»-¢»-o»-a)-¢)-¢v-\o-nr-l)-\»-o
S’\Lh-§WN\-*O\o®`l¢\lll-LUJN\-‘C

 

 

c. The easement fasiiity, s_e>_e\§trsgsw¢ omwv¢ ingram . shall
tile with the Um`ted States Probation Office status reports of Petitioner’s compliance

with treatment, monthly during the first year of the deferred prosecution period and
every three (3) months during the second year. The Court may increase the B'equency
of these reports at its discretion;

D. Petitioner shall notify U.S. Probation within 72 hours of any residence
change

E. Petitioner shall abstain during the deferred prosecution period nom any
and all consumption of alcoholic beverages and/or non-prescribed mind-altering drugs;

F. Petitioner shall not operate a motor vehicle on the public highways
without a valid operator’s license and proof of liability insurance sufEcient to comply
with the state laws on financial responsibility;

G. Petitioner shall be law abiding and shall not commit any alcohol/drug
related offenses or other criminal offenses during the period of deferral,

H. Petitioner shall notify U.S. Probation within 72 hours of being arrested,
questioned, or cited by Law Enforcement;

I. In the event that Petitioner fails or neglects to carry out and fulfill any
term or condition of her/his treatment plan or violates any provision of this Order or any
rule or regulation of her/his probation oflicer, upon receiving notice, the Court shall
hold a hearing to determine why Petitioner should not be removed from deferred
prosecution and prosecuted for the offense/offenses charged;

J. In the event the Court finds cause to revoke this deferred prosecution, the
stipulated police reports shall be admitted into evidence, and Petitioner shall have her
guilt or innocence determined by the Court;

ORDER ACCEP'I'ING DEFERR.ED
PROSECUTION

 

\o°°`JG\Lh-LWN»-»

 

 

K. That the statement of Petitioner for Deferred Prosecution shall remain
sealed, and all subsequent reports or documents relating to her treatment information
shall be sealed, to maintain confidentiality of Petitioner’s treatment information;

L. That the Deparunent of Licensing be notified of this Order accepting the
Petitioner for deferred prosecution;

M. Upon proof of Petitioner’s successful completion of live years deferral
period in this Order, the Court shall dismiss the charges pending against Petitioner.

N. Additional conditions:

 

ORDER ACCEPTTNG DEFERRED
PROSECUTION
- 5

 

\D°O\IG\Ut-PU)N\-¢

»_¢
0

11
12
13
14
15
16
17
18
19
20
21

23
24
25
26

DONE IN OPEN COU`RT this l ngay of A`¢+vh&§ , 2016.

 

D srATEs drs'rRArE JUDGE/
Presented by:

Sle=e\'if \<F~»Qq

 

 

 

Attorney for Petitioner

I have received a copy of the foregoing Order of Deferred Prosecution. l have
read and understand its contents, and agree to abide by the terms and conditions set
forth herein.

ease 11//7//"5( W_\

Petitioner

I certify that a co y of this igned Order was mailed to the subject treatment
facility, on QZ_Q § )£g£ |') g 201@. The United States Probation Ofi:ice was also
finnished a copy of this Order.

ORDER ACCEPTlNG DEFERRED
PROSECUTION
- 6

 

